Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made as of March 19,
2007 by and between Focus Enhancements, Inc., a Delaware corporation (the
“Company”) and Greater Bay Bancorp (“Bank”).

WITNESSETH:

WHEREAS, pursuant to that certain Warrant to Purchase Stock of even date
herewith issued by the Company to Bank (the “Warrant”), Bank has the right to
acquire certain shares of the common stock of the Company; and

WHEREAS, in partial consideration for Bank’s agreement to loan certain funds to
the Company, the Company has agreed to issue the Warrant and to provide Bank
with certain registration rights with respect to the common stock issuable upon
exercise of the Warrant.

AGREEMENT

NOW THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth herein, the Company and Bank
agree as follows:

1.             Definitions.  As used in this Agreement:

a.            “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

b.            “Securities Act” means the Securities Act of 1933, as amended.

c.            “Form S-3” means such form under the Securities Act as in effect
on the date hereof or any registration form under the Securities Act
subsequently adopted by the SEC which similarly permits inclusion or
incorporation of substantial information by reference to other documents filed
by the Company with the SEC.

d.            “Holder” means:  (i) Bank, or (ii) a transferee of Registrable
Securities by Bank, to whom registration rights under this Agreement are
assigned pursuant to Section 4 of this Agreement.

e.            “Registrable Securities” means for each Holder the shares of the
Company’s common stock issued to such Holder upon exercise of the Warrant,
together with all other shares of Company common stock issued in respect thereof
(by way of stock split, dividend or otherwise), and for all Holders the
aggregate of all Registrable Securities held by all such Holders.  Registrable
Securities shall not include any shares of Company common stock transferred by a
Holder pursuant to Section 4 hereof to any person who does not agree to be bound
by the terms of this Agreement.


--------------------------------------------------------------------------------


 

f.              “SEC” means the Securities and Exchange Commission.

 

Capitalized terms not otherwise defined herein have the meanings given to them
in the Warrant.

2.             Registration of Shares Issuable Upon Exercise of the Warrant.

(a)           If the Company shall determine to register any of its securities
after the date hereof, whether for its own account or for the account of any
other party, the Company will:

(i)            promptly give to each Holder written notice thereof (which shall
include a list of the jurisdictions in which the Company intends to attempt to
qualify such securities under the applicable blue sky or other state securities
laws); and

(ii)           include in such registration, and in any underwriting involved
therein, all the Registrable Securities specified in a written request or
requests, made within 20 days after receipt of such written notice from the
Company by any Holders, except as limited under Section 2(b) below.

Notwithstanding the foregoing, the Company shall not be required to notify
Holders or include Registrable Securities in any registration (i) on SEC
Form S-1, S-3 or S-8 relating solely to employee stock option or purchase plans
or (ii) on Form S-4 relating solely to a transaction within the scope of
Rule 145.

(b)           If the registration of which the Company gives notice is for a
public offering involving an underwriting, the Company shall so advise the
Holders as a part of the written notice given pursuant to Section 2(b)(i).  In
such event the right of any Holder to registration pursuant to this Section 2
(“Company Registration”) shall be conditioned upon such Holder’s participation
in such underwriting and the inclusion of such Holder’s Registrable Securities
in the underwriting to the extent provided herein.  The Company and all Holders
proposing to distribute their securities through such underwriting
(“Participating Holders”) shall enter into an underwriting agreement in
customary form with the underwriters selected by the Company.  Notwithstanding
any other provision of this Section 2, if the underwriters determine that
marketing factors require a limitation of the number of shares to be
underwritten, the underwriters and the Company may limit the number of
Registrable Securities to be included in the registration and underwriting, or
may exclude Registrable Securities entirely from such registration and
underwriting; provided, however, that no Registrable Securities shall be so
excluded unless there are first excluded all other securities proposed to be
included in such registration (other than securities registered for the account
of the Company).  The Company shall advise all Holders of any such limitation,
and the number of shares of Registrable Securities that may be included in the
registration and underwriting shall be allocated among all Holders exercising
their registration rights in proportion, as nearly as practicable, to the
respective amounts of Registrable Securities held by such Holders.  In the event
of any such limitation of the number of shares to be underwritten, the Company
shall so advise all Participating Holders, and the number of shares of
Registrable Securities that may be included in the registration and

2


--------------------------------------------------------------------------------


 

underwriting shall be allocated among the Participating Holders in proportion,
as nearly as practicable, as the respective amounts of Registrable Securities
then held by each Participating Holder bears to the total number of Registrable
Securities held by all Participating Holders.  If any Participating Holder
disapproves of the terms of any such underwriting, it may elect to withdraw
therefrom by written notice to the Company and the underwriter.  Any Registrable
Securities excluded or withdrawn from such underwriting shall be withdrawn from
such registration.

 

(c)           The costs and expenses of any registration pursuant to this
Section 2, including, without limitation, printing expenses, legal fees and
disbursements of counsel for the Acquiror, “blue sky” expenses, accounting fees
and filing fees, but not including underwriting commissions or similar charges,
legal fees and disbursements of counsel for the selling Holders, shall be borne
by the Company.  All expenses of any registered offering not otherwise borne by
the Company shall be borne pro rata among the Participating Holders (and the
Company and other holders selling securities in the offering) on the basis of
the number of shares registered.

3.             Indemnification.  In the event of any offering registered
pursuant to this Agreement:

(a)           Indemnification by the Company:  The Company will indemnify each
Holder and each person controlling a Holder, against all claims, losses, damages
and liabilities (and actions in respect thereof), including any of the foregoing
(i) incurred in settlement of any litigation, commenced or threatened,
(ii) arising out of or based on any untrue statement (or alleged untrue
statement) of a material fact contained in any registration statement, final
prospectus, or any amendment or supplement thereto, (iii) incident to any
offering registered pursuant to this Agreement, or (iv) based on (x) any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, or (y) any violation by
the Company of any rule or regulation promulgated under the Securities Act or
state securities laws applicable to the Company in connection with any such
registration.  Subject to Section 3(c), the Company will reimburse each Holder,
and each person controlling a Holder, for any legal and other out-of-pocket
expenses reasonably incurred in connection with investigating, preparing or
defending any claim, loss, damage, liability or action described in the previous
sentence, provided that the Company will not be liable in any such case to the
extent that any such claim, loss, damage or liability arises out of or is based
on any untrue statement or omission, or alleged untrue statement or omission,
made in reliance upon and in conformity with written information furnished to
the Company by such Holder or controlling person and stated to be specifically
for use therein.

(b)           Indemnification by Holders:  Each Holder will indemnify the
Company, each of its directors and officers and its legal counsel and
independent accountants, each underwriter, if any, of the Company’s securities
covered by such a registration statement, each person who controls the Company
or such underwriter within the meaning of Section 15 of the Securities Act, and
each other Holder and each person controlling such other Holder, against all
claims, losses, damages and liabilities (or actions in respect thereof)
(i) arising out of or based on

3


--------------------------------------------------------------------------------


 

any untrue statement (or alleged untrue statement) of a material fact contained
in any such registration statement, final prospectus, or any amendment or
supplement thereto, (ii) incident to any offering registered pursuant to this
Agreement, or (iii) based on any omission (or alleged omission) to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading.  Each Holder will reimburse the Company, such
other Holders, such directors, officers, legal counsel, independent accountants,
underwriters or control persons for any legal or any other expenses reasonably
incurred in connection with investigating, preparing or defending any claim,
loss, damage, liability or action described in the previous sentence, in each
case to the extent, but only to the extent, that such untrue statement (or
alleged untrue statement) or omission (or alleged omission) is made in such
registration statement, final prospectus, or any amendment or supplement
thereto, in reliance upon and in conformity with written information furnished
to the Company by such Holder and stated to be specifically for use therein;
provided, however, that the obligations of each Holder hereunder shall be
several and not joint and shall be limited to an amount equal to the respective
gross proceeds (before expenses and commissions) from the sale of Registrable
Securities by such Holder as contemplated herein.

 

(c)           Defending Claims:  Each party entitled to indemnification under
this Section 3 (the “Indemnified Party”) shall give notice to the party required
to provide indemnification (the “Indemnifying Party”) promptly after such
Indemnified Party receives written notice of any claim as to which indemnity may
be sought, and shall permit the Indemnifying Party to assume the defense of any
such claim or any litigation resulting therefrom, provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or litigation,
shall be approved by the Indemnified Party (whose approval shall not be
unreasonably withheld), and the Indemnified Party may participate in such
defense at such party’s expense, and provided further that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Agreement, except to the
extent, but only to the extent, that the Indemnifying Party’s ability to defend
against such claim or litigation is impaired as a result of such failure to give
notice.  Notwithstanding the foregoing sentence, the Indemnified Party may
retain its own counsel to conduct the defense of any such claim or litigation,
and shall be entitled to be reimbursed by the Indemnifying Party for expenses
incurred by the Indemnified Party in defense of such claim or litigation, in the
event that the Indemnifying Party does not assume the defense of such claim or
litigation within sixty days after the Indemnifying Party receives notice
thereof from the Indemnified Party.  Further, an Indemnifying Party shall be
liable for amounts paid in settlement of any such claim or litigation only if
the Indemnifying Party consents in writing to such settlement (which consent
shall not be unreasonably withheld).  No Indemnifying Party, in the defense of
any such claim or litigation, shall, except with the consent of each Indemnified
Party, consent to entry of any judgment or enter into any settlement which does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnified Party to release from all liability with respect
to such claim or litigation.

(d)           Contribution:  If the indemnification provided for in this
Section 3 from the Indemnifying Party is unavailable to an Indemnified Party
hereunder in respect of any claim, loss, damage or liability referred to herein,
then the Indemnifying Party, to the extent such

4


--------------------------------------------------------------------------------


 

indemnification is unavailable, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such claims, losses, damages or liabilities in such proportion as is
appropriate to reflect the relative benefit to or fault of the Indemnifying
Party and Indemnified Parties in connection with the actions that resulted in
such claims, losses, damages and liabilities.  The relative benefit of such
Indemnifying Party and Indemnified Parties shall be determined by reference to,
among other things, the gross proceeds received by each such party from the sale
of Registrable Securities in the manner contemplated hereby.  The relative fault
of such Indemnifying Party and Indemnified Parties shall be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact, has been made by, or relates to information
supplied by, such Indemnifying Party or Indemnified Parties, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such action.  The amount paid or payable by a party as a result of the
claims, losses, damages or liabilities referred to above shall be deemed to
include any legal fees or expenses reasonably incurred by such party in
connection with any investigation or proceeding.  The parties hereto agree that
it would not be just and equitable if contribution pursuant to this paragraph
were determined by pro rata allocation or by any other method of allocation that
does not take account of the equitable considerations referred to above in this
paragraph.  No party guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any party.

 

(e)           The obligations of the Company and each Holder under this
Section 3 shall survive the completion of any offering of stock in a
registration statement under this Agreement.

4.             Assignment of Registration Rights.  Subject to compliance with
any applicable securities laws, the rights of a Holder pursuant to this
Agreement may be assigned by a Holder to a transferee of Registrable Securities
only if:  (a) the Company is, within a reasonable time after such transfer,
furnished with written notice of the name and address of such transferee and a
copy of a duly executed written instrument in form reasonably satisfactory to
the Company pursuant to which such transferee (i) assumes all of the obligations
and liabilities of its transferor hereunder, (ii) agrees itself to be bound
hereby and (iii) provides the Company with such reasonable information as the
Company may request to permit the transferee to sell such Registrable Securities
pursuant to the registration statement filed in accordance with Section 2
hereof, and (b) immediately following such transfer, the disposition of such
Registrable Securities by the transferee is restricted under the Securities Act.

5.             Amendment of Registration Rights.  The Holders of a majority of
the Registrable Securities then outstanding may, with the consent of the
Company, amend the registration rights granted hereunder.

6.             Termination.  The registration rights set forth in this Agreement
shall terminate with respect to a Holder (and the shares held by such Holder
shall cease to constitute Registrable Securities) upon the earlier of (i) such
time as all of the Registrable Securities then held by such Holder can be sold
by such Holder in a three-month period in accordance with

5


--------------------------------------------------------------------------------


 

Rule 144 under the Securities Act and (ii) one year following the date hereof.

 

7.             Obligations of Holders.  By exercising any rights hereunder, each
Holder shall be deemed to assume all obligations of a Holder hereunder as though
such Holder were a signatory hereto.  The Company may require Holders to execute
an instrument whereby such Holders expressly assume all obligations of Holders
hereunder as a condition precedent to any obligations of the Company hereunder.

8.             Counterparts.  This Agreement may be executed in two or more
counterparts, all of which together shall be considered one and the same
document.

9.             Entire Agreement. This Agreement, together with the Warrant,
contains the entire understanding and agreement of the parties, and may not be
modified or terminated except by a written agreement signed by both parties.

10.           Governing Law. This Agreement and the validity and performance of
the terms hereof shall be governed by and construed in accordance with the laws
of the State of California.

11.           Notices.  Any notice or other communication required or permitted
to be given hereunder shall be in writing by facsimile, mail or personal
delivery and shall be effective upon actual receipt of such notice.

12.           Headings.  The titles used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.

[rest of this page intentionally left blank]

6


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Bank have duly executed this Registration
Rights Agreement, as of the date and year first above written.

 

“COMPANY”

 

“BANK”

 

 

 

 

 

 

 

 

 

FOCUS ENHANCEMENTS, INC.

 

GREATER BAY BANCORP

 

 

 

 

 

 

 

 

 

By:

/s/ Gary Williams

 

 

By:

/s/ Rob Roland for Tod Racine

 

 

 

 

Printed:

Gary Williams

 

 

Printed:

Rob Roland

 

 

 

 

 

 

 

Title:

EVP of Finance & CFO

 

 

Title:

VP

 

 

 

7


--------------------------------------------------------------------------------